FILED
                            NOT FOR PUBLICATION                              FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRUCE ELLIS JOHNSON,                             No. 11-15673

               Petitioner - Appellant,           D.C. No. 2:10-cv-00178-WBS

  v.
                                                 MEMORANDUM *
M. MARTEL, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Bruce Ellis Johnson appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that he is entitled to equitable tolling because he was not

properly advised about AEDPA and its deadlines, his attorney withheld his legal

file, and he did not have knowledge of the denial of his state habeas petition.

Equitable tolling is not warranted because Johnson has not shown that any of these

circumstances caused the untimely filing of his federal habeas petition. See

Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009).

      We construe Johnson’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                       11-15673